78 F.3d 584
108 Ed. Law Rep. 31
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnie Lee BAKER;  Ruth Baker, Coadministrators of theEstate of Donald Scott Baker, Deceased;  DonnieLee Baker, Individually;  Ruth Baker,Individually, Plaintiffs-Appellants,v.BOARD OF EDUCATION OF CLAY COUNTY, KENTUCKY;  W.J. Watkins;Leewood Cornett;  James Gibson, Jr.;  Charles D. Keith;Jack Ward, Individually and in their capacities as membersof the Board of Education of Clay County, Kentucky;  CharlesWhite, Individually and as Superintendent of the Clay CountySchool District;  Caleb Collins, Individually and asPrincipal of Paces Creek Elementary School;  Charlotte H.Smith, Defendants-Appellees.
No. 95-5005.
United States Court of Appeals, Sixth Circuit.
March 6, 1996.

Before:  ENGEL, KENNEDY and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiffs, the parents and coadministrators of the estate of Donald Scott Baker ("Scotty"), appeal from the order of the district court granting summary judgment to defendants in this action brought under 42 U.S.C. § 1983.   The district court rejected plaintiffs' theory that the state's compulsory attendance laws created a custodial relationship between a student and the public school system so as to create a constitutional duty of protection from private actors.   The lower court also rejected plaintiffs' alternative theory that defendants created a risk of harm and made Scotty more vulnerable to it.   Plaintiffs challenge these rulings on appeal.


2
After studying the parties briefs, the record, and relevant law, and considering the arguments of the parties, we are satisfied that the district court correctly decided that plaintiffs had failed to establish § 1983 liability against the defendants.   Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its Opinion and Order dated December 8, 1994, and published at 871 F.Supp. 930 (E.D.Ky.1994).